THOMAS, J.,
dissenting.
The majority maintains the circuit court correctly dismissed this action because no justiciable controversy existed and any issue relating to Thompson’s classification as a sex offender by the Department of Corrections must be addressed through administrative proceedings. I respectfully dissent.
Initially, I disagree with the majority’s position that Thompson failed to present a ripe issue because no justiciable controversy existed at the circuit court. “Before any action can be maintained, there must exist a justiciable controversy.” Byrd v. Irmo High Sch., 321 S.C. 426, 430, 468 S.E.2d 861, 864 (1996). “A justiciable controversy is a real and substantial controversy which is appropriate for judicial determination, as distinguished from a dispute or difference of a contingent, hypothetical or abstract character.” Id. at 430-31, 468 S.E.2d at 864. Specifically, the majority maintains this case does not present a justiciable controversy because the substance of the statute requiring registration is unknown until an inmate is released from incarceration. In my view, the controversy in this case does not arise from whether or not Thompson must register as a sex offender, but rather whether he should be *391classified as a sex offender.6 Undoubtedly, Thompson will not be affected by having to register as a sex offender until he is released from prison, since an inmate is not required to register until their release. See Hazel, 377 S.C. at 64, 659 S.E.2d at 139 (noting a defendant is not required to register as a sex offender pursuant to section 23-3^130 until the defendant is released from prison). However, an inmate’s classification as a sex offender, which in the case of kidnapping under the current statute is the default when the circuit court fails to make a finding regarding the sexual nature of the kidnapping, could have immediate and harmful ramifications.7 See 5.C.Code Ann. § 23-3-430 (Supp.2013). Accordingly, I respectfully disagree with the majority and would hold the circuit court erred in finding Thompson failed to present a justiciable controversy.
I would also hold the circuit court erred in finding any issue relating to Thompson’s classification must be addressed through administrative proceedings. Generally, issues regarding custodial status within the Department of Corrections are administrative in nature and therefore are properly determined before the administrative body. See Al-Shabazz v. State, 338 S.C. 354, 368-69, 527 S.E.2d 742, 749-50 (2000). However, in my view, classification as a sex offender is not a custodial status; therefore, the current challenge was properly brought before the circuit court. Moreover, even if such a classification is considered a “custodial status,” at least in the case of kidnapping, that status is a direct result of the circuit court’s finding or failure to make any finding, that the offense *392was a criminal sexual offense. See S.C.Code Ann. § 23-3-430 (Supp.2013). Thus, any attempt by Thompson to challenge his status as a sex offender through the inmate grievance process would be futile in that the Department of Corrections is bound by the effect of the circuit court’s decision8 regarding whether his kidnapping conviction was sexual in nature. Based on the foregoing, I would reverse and remand because the circuit court erred in finding the instant case does not present a justiciable controversy and Thompson must institute administrative proceedings to challenge his status as a sex offender. Accordingly, I respectfully dissent.9

. I use the term "decision” loosely because, as previously noted, pursuant to section 23-3-430(0(15), the circuit court's failure to make a sex offender determination in the kidnapping context results in the defendant’s designation as a sex offender.


. While the majority does not reach the mootness issue, based on the record, I would hold this case is not moot. The majority cites a recent update to the Department of Corrections’s website; however, this update is not evidence in the record on appeal. Rather, there is no evidence in the record indicating Thompson is no longer considered a sex offender, and therefore that "a judgment rendered by the court [would] have no practical legal effect upon an existing controversy.” Sloan v. Friends of Hunley, Inc., 369 S.C. 20, 26, 630 S.E.2d 474, 477 (2006).


. I distinguish Hazel v. State, 377 S.C. 60, 659 S.E.2d 137 (2008), from the current case because unlike Hazel, where the supreme court faced the question of the applicable statute as to sex offender registration, the instant case deals with the immediate ramifications of being labeled a sex offender. Hazel did not face such ramifications because, as the majority notes, the sex offender registry did not exist when Hazel pled guilty in 1979.


. While not in the record on appeal, a simple review of the South Carolina Department of Corrections’s website reveals an individual with a "current or past sex crime[ ] conviction” is ineligible for substance abuse services and the "90 Day Pre-Release Program.” See Division of Behavioral Health & Substance Abuse Services, S.C. Dep't of Corr., http://www.doc.sc.gov/pubweb/programs/substance.jsp (last visited June 20, 2014).